Citation Nr: 0940792	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$2,997, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1971 to December 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In December 
2008, a hearing was held before a Decision Review Officer 
(DRO); a transcript of the hearing is associated with the 
claims file.  The Veteran's claims file is now in the 
jurisdiction of the San Diego, California RO.


FINDINGS OF FACT

1.  An August 2004 rating decision granted the Veteran a 
total disability rating based on individual unemployability 
(TDIU) and basic eligibility to Dependents' Educational 
Assistance (DEA) (Chapter 35), effective from March 30, 2001.

2.  The Veteran received additional monthly compensation 
benefits for his daughter for a period of time, beginning 
August 27, 2001, for which she was awarded (and received 
payment of) retroactive DEA benefits under 38 U.S.C., Chapter 
35, resulting in a duplication of benefits that is barred by 
law; neither the award of the additional monthly compensation 
benefits for the daughter based on school attendance (because 
the Veteran was entitled to such benefit), nor the 
retroactive award of Chapter 35 benefits (because such 
provided the Veteran/his daughter the greater of two benefits 
to which they were entitled) represented error or 
administrative fault on the part of VA.  

4.  Because of the legal bar to payment of duplicate 
benefits, the retroactive award/payment of Chapter 35 DEA 
benefits to the Veteran' s daughter triggered a retroactive 
termination of his award of additional compensation benefits 
based on her school attendance, resulting in a total 
overpayment indebtedness of $6,541.60; of this amount $2,997 
has been recouped, and the Committee on Waivers and 
Compromises (Committee) waived recovery of the remaining 
amount of $3,544.60; the $2,997 amount recouped is the 
indebtedness for which waiver is sought.
5.  There was no fraud, misrepresentation, or bad faith on 
the part of the Veteran in the creation of his overpayment 
indebtedness.  

6.  The Veteran received unjust enrichment from his receipt 
of duplicate benefits he was not entitled to receive; 
recovery of the remaining $2,997 of his overpayment debt does 
not violate standards against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment arising from the retroactive 
discontinuance of the Veteran's additional compensation for 
his dependent daughter for the period during which she was 
receiving duplicate DEA benefits was properly created, and 
the $2,997 remaining amount of overpayment is a valid debt.  
38 U.S.C.A. § 5112(a), 3562, 5107 (West 2002); 38 C.F.R. 
§§ 3.500(a), 3.667(f), 3.707, 21.3023 (2009).

2.  Recovery of the remaining amount of the Veteran's 
overpayment indebtedness in the amount of $2,997 does not 
violate the standards of equity and good conscience.  
38 U.S.C.A. §§  5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VCAA 
notification requirements do not apply in waiver cases.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Regardless, the RO notified the Veteran of the relevant 
statutes and regulations in a May 2006 statement of the case.  
He was afforded a personal hearing in December 2008 and both 
he and his representative have provided written statements in 
support of the claim.  The Board finds that he has received 
adequate notice of the governing legal provisions, and has 
had ample opportunity to respond/supplement the record with 
additional supporting evidence.  Accordingly, the Board will 
address the merits of his request.

Factual Background

An unappealed October 1998 rating decision denied the Veteran 
eligibility to DEA.  

Interim letters to the Veteran from the RO on VA Form 20-8993 
explained his monthly disability compensation amount, and 
advised him that it included additional benefits for his 
spouse and children, and that payments for the children, to 
include his daughter, were continued based on school 
attendance.  

In March 2004, the Veteran sought to establish that he had 
permanent total service-connected disability.  

A July 2004 letter from the RO notified the Veteran that his 
daughter may be entitled to a higher rate through Chapter 35 
DEA.  The letter further advised that he could not receive 
both DEA benefits and additional compensation for dependency 
of the same person concurrently and that by electing DEA 
benefits, he would agree to forfeit additional dependency 
compensation benefits for the daughter (It was noted that DEA 
was the greater of the two benefits.).  

An August 2004 rating decision awarded the Veteran basic 
eligibility to DEA benefits under 38 U.S.C.A. Chapter 35, 
retroactive from March 30, 2001.  An August 2004 notice of 
this rating decision advised the Veteran that basic 
eligibility to DEA was established; the pamphlet, "Summary 
of Education Benefits," which explains the program was 
enclosed.  

The Veteran's daughter received retroactive Chapter 35 DEA 
benefits from August 27, 2001.  By November 2004 letter, the 
RO advised the Veteran that it proposed to retroactively 
discontinue the additional compensation he was receiving for 
his dependent daughter based on her school attendance for the 
period of time for which she was paid retroactive Chapter 35 
DEA benefits (i.e., since August 27, 2001).  By April 2005 
letter, the Veteran was notified that the proposed 
retroactive reduction in his compensation benefits had been 
implemented, and he would receive separate notification 
advising him of the amount of the overpayment and repayment 
procedures.  The letter also notified the Veteran of his 
appellate rights.  The Veteran was subsequently notified that 
he owed VA $6,541.60.  

In his June 2005 notice of disagreement, the Veteran argues 
that he should not owe this amount because even though he 
requested DEA in a timely manner, they were not paid until 
2004 (which was the reason for the overpayment).  

In an August 2005 letter, the Veteran notes that he applied 
for DEA benefits for his daughter in August 2001, and that 
such application was denied because he did not have a 
permanent total disability rating, even though he was 
receiving compensation at the 100 percent rate.  He argued 
that VA had erred in its determination and he should not have 
to pay for a mistake made by VA.  He argued that even though 
he received retroactive DEA benefits for his daughter, he had 
been forced to take out student loans for her and pay 
interest on those loans because of VA's earlier denial.  He 
felt that it is only fair for VA to forgive the debt because 
he did not have the use of DEA benefits he was entitled to 
for three years.  The letter also alleged that financial 
hardship would arise from recovery of the indebtedness.  
Specifically, the Veteran stated that he had a negative 
monthly cash flow estimated at $2,673 and a negative net 
worth of approximately $70,000.  He indicated that he was 
trying to reorganize his financial matters and needed his 
monthly VA compensation payment of $2,673 for additional time 
to reorganize his debt; he asserted that requiring him to 
repay the $6541.60 overpayment debt would force him to 
declare bankruptcy.  

In August 2005 the Veteran submitted a VA Form 5655 
(Financial Status Report) showing a net monthly income of 
$7,187 and monthly expenses of $9,914, leaving him with a 
monthly deficit of $2,727.  His assets included $350,000.00 
in real estate, $103,000 invested with T Rowe Price, $43,000 
in TSP savings, two automobiles valued at $22,000, household 
furnishings valued at 20,000, $12,000 in stocks and other 
bonds, $568 in the bank, $500 in U.S. Savings Bonds, and $50 
cash on hand, for a total of $551,118.  His monthly payments 
on installment contracts and other debts total $7,570 and 
included mortgage payments of $1,631, two home equity loan 
payments of $1,509 and $409, as well as additional revolving 
credit and loan payments.  He indicated that the amount he 
could afford to pay on a monthly basis toward his debt was 
zero to $200.

By the time of the November 2005 decision by the Committee on 
Waivers and Compromises, $2,997 of the overpayment debt had 
been recouped.  The Committee granted a partial waiver (of 
$3,544.60, the remaining balance after deduction of the 
recouped amount).  The recouped amount of $2,997 is the 
subject of this waiver petition.  

At a hearing before a hearing officer at the RO in December 
2008, the Veteran testified that he had no idea that his 
daughter's receipt of retroactive DEA benefits would result 
in an overpayment of his compensation benefits.  He argued 
that the overpayment was caused by VA error because he was 
denied Chapter 34 education benefits when he originally 
requested such benefits in 2001 and, VA realizing such error, 
subsequently granted such benefits retroactively to 2001.  

Criteria and Analysis

Validity of overpayment/Whether the debt was properly 
created.

At the outset, the Board notes that the propriety of the 
October 1998 rating decision denial of basic eligibility for 
Chapter 35 (DEA) benefits is not before the Board.  The 
Veteran did not file a notice of disagreement with that 
decision, and it is final in the absence of clear and 
unmistakable error (CUE).  CUE in the October 1998 rating 
decision is neither alleged, nor evident.  The Board further 
notes that the Veteran has been alleging that there was error 
by the RO in denying his daughter DEA benefits in September 
2001.  [The Board observes that in the face of the final 
denial of basic eligibility to Chapter 35 benefits in 1998, 
any application by a dependent of the Veteran for such 
benefits prior to a subsequent award of basic eligibility for 
such benefit lacked legal merit, and could not be allowed.  
The Veteran's claim for a permanent and total rating (to 
establish basic eligibility to Chapter 35 benefits) was 
received in March 2004.]  
Chapter 35 of Title 28 of the United Stated Code provides for 
educational assistance to dependents of a Veteran if that 
Veteran has a total disability, permanent in nature, 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 3501(1)(A)(ii).  

A dependent child's election of DEA under Chapter 35 and 
commencement of such benefit is a bar (based on duplication 
of benefits) to subsequent payments of additional amounts of 
compensation for such child, including based on school 
attendance.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.707(a), 
3.3023.  

The Veteran challenges the propriety of the creation of the 
indebtedness.  In that regard it is noteworthy that the award 
of his basic eligibility for Chapter 35 DEA benefits in 
August 2004 was made pursuant to his claim for a permanent 
and total disability rating filed in March 2004, and that 
prior to such award he had not established basic eligibility 
for Chapter 35 benefits.  

38 U.S.C.A. § 5112(a) and 38 C.F.R. § 3.500(a) provide that 
except as otherwise specified (in subsection (b) with no 
exceptions applicable in the instant case) the effective date 
of a reduction or discontinuance of compensation shall be 
fixed in accordance with the facts found.  Because concurrent 
receipt of additional compensation for a dependent child and 
that child's receipt of Chapter 35 benefits is specifically 
barred by statute and regulation the effective date for 
discontinuance of the additional compensation was properly 
the date as of which theVeteran's daughter began receiving 
the Chapter 35 benefit.  

The Veteran mistakenly alleges that the overpayment was 
created solely by VA error or fault (presumably for the 
purpose of establishing that discontinuance of the additional 
compensation should properly have been from the date of last 
payment of such award, under 38 U.S.C.A. § 5112(b)(10).  
However, the overpayment in this case did not arise from an 
erroneous award.  Both the award of additional compensation 
to the Veteran based on his daughter's school attendance 
(because he was entitled to such benefit when it was awarded, 
and because she was not then receiving Chapter 35 benefits) 
and the subsequent retroactive award of Chapter 35 benefits 
to the daughter (because it constituted the greater of two 
benefits) were proper, and no fault in either award by the RO 
is shown.  
Because the payees for the additional compensation for a 
dependent child (the Veteran) and for the Chapter 35 benefits 
(his daughter) there was no automatic (retroactive) offset 
for the two benefits.  The proper vehicle for implementing 
the statutory bar against duplication of benefits was the 
creation of an overpayment of the additional compensation for 
a dependent child.  

In summary, the Veteran/his daughter received duplicate 
benefits barred by law (and which he was aware, or should 
have been aware, he was not entitled to receive).  VA was not 
at fault in the creation of the resulting overpayment.  VA 
properly notified the Veteran of the overpayment of benefits 
in the calculated amount of $6,541.60 at the time the debt 
was created.  The amount of the debt is not disputed.  
Consequently, the Board concludes that the creation of the 
overpayment was proper, and that the veteran's resulting debt 
to the government is a proper debt.  

Waiver of Recovery of Overpayment

As noted above, VA has recouped $2,997 of the overpayment 
debt.  The Committee has waived the remaining portion of the 
debt, in the amount of $3,544.60.  In this appeal the Veteran 
seeks waiver of recovery of the $2,997 amount that has been 
recouped.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  The Board must determine whether recovery of the 
indebtedness would be against the standards of equity and 
good conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  Governing 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Committee did not find fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue.  The Board agrees with this 
determination.  By waiving only the balance of $3,544.60, but 
not the remainder of the original disability compensation 
overpayment debt in the amount of $6,541.60, the Committee in 
effect determined that recovery of the already recouped 
overpayment in the amount of $2,997 would not be against 
equity and good conscience.

Addressing the elements of equity and good conscience, the 
Board finds that neither the Veteran nor VA was substantially 
at fault in the creation of the overpayment.  As noted above, 
the Veteran was entitled to both the additional compensation, 
and then later the Chapter 35 benefits.  As he had 
entitlement to each of the benefits, VA's award of each was 
not error or fault on VA's part; the overpayment resulted 
from application of governing law prohibiting duplicate 
benefits, cited above, which is binding on VA.  See 
38 U.S.C.A. § 511.  

The Board also finds that recovery of overpayment of $2,997 
would not nullify the objective for which benefits were 
intended.  His daughter received the intended benefit of 
educational assistance for a disabled Veteran.  Recovery here 
is of a duplicate benefit, for which there is no entitlement, 
and by law not intended.  

The Veteran clearly would be unjustly enriched if there were 
not recovery, as he would reap duplicate benefits, prohibited 
by law, to which he has no entitlement.  Likewise, there is 
nothing in the record to suggest that recovery would result 
in the Veteran's relinquishment of a valuable right or 
incurrence of a legal obligation.  The financial loss due to 
the retroactive termination of compensation was more than 
offset by his daughter's receipt of the retroactive award of 
the greater benefit of Chapter 35 DEA.  

Finally, the Board finds that recovery of the assessed 
overpayment of $2,997 would not result in undue hardship to 
the Veteran or his family.  His reported income and expenses 
(in the August 2005 Financial Status Report) do reflect that 
his expenses exceed his income by about $2,727 per month; 
however, he also reports quite substantial assets (including 
an investment account exceeding $100, 000).  It is further 
noteworthy that a quite substantial portion of the monthly 
expenses is for items that would not been considered 
necessities of daily living, e.g., a time share in a vacation 
home, credit card purchases, payments for multiple vehicles.  
Finally, it is not improper that the remaining amount of debt 
in question has already been recouped (and there the recovery 
of that amount does not add to the Veteran's reported 
imbalance between monthly income and expenses.  It is not 
shown the recovery of the remaining amount of $2,997 would 
deprive the Veteran or his family of any of life's 
necessities or cause undue hardship.

The Board finds that VA has already (by waiving the amount of 
$3, 544.60) exercised reasonableness and moderation in the 
exercise of the Government's rights.  To forego recovery of 
the remaining amount would result in unjust enrichment to the 
Veteran, i.e., his receipt of duplicate benefits prohibited 
by law.  

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $2,997 due to overpayment 
of disability compensation benefits would not be against 
equity and good conscience.  A preponderance of the evidence 
is against theVeteran's claim.  Waiver of overpayment in the 
amount of $2,997 must be denied.







ORDER

The appeal seeking  waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $2,997 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


